Citation Nr: 0405075	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  02-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome with moderate degenerative 
changes.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran had active military service in excess of twenty 
years, but the only period of active service verified in the 
claims folder extends from April 1967 to January 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision, by which the RO 
continued a rating of 10 percent for bilateral hearing loss 
and 20 percent for a low back disability.  The veteran 
indicated disagreement with this rating decision in an 
October 2002 written statement.  The RO issued a statement of 
the case in November 2002 and the veteran submitted his 
substantive appeal later that month.  


FINDINGS OF FACT

1.  Current records show the veteran to have no worse than 
Level I hearing loss for VA purposes in each ear.

2.  The veteran's low back disability has been manifested by 
no more than moderate limitation of motion of the lumbosacral 
spine with flexion to 85 degrees, extension to 35 degrees, 
right and left lateral bending to 35 degrees, right and left 
rotation to 25 degrees, and subjective complaints of pain and 
weakness on motion, but no ankylosis of the spine or 
incapacitating episodes.  

3.  The veteran has not sought regular outpatient treatment 
for his low back symptoms and he has a normal gait and 
posture.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, for a 
bilateral hearing loss disability, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2003).

2.  The criteria for the assignment of a rating in excess of 
20 percent for intervertebral disc syndrome with moderate 
degenerative changes have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002, 2003), 68 Fed. Reg. 51454-51458 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(CAVC) held that the plain language of 38 U.S.C.A. § 5103(a) 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  The CAVC indicated 
that the words "upon receipt" in 38 U.S.C.A. § 5103(a) 
mandate that notice given to a claimant after an initial 
unfavorable rating decision on the claim would not comply.  

In the present case, the veteran was given notice about 
providing evidence and argument in support of his claim 
consistent with 38 U.S.C.A. § 5103(a) in July 2002, prior to 
the September 2002 rating action on appeal.  Thus, the 
concerns addressed in Pelegrini are not present in this case, 
and the duty to notify the veteran may be considered to have 
been satisfied.    

The veteran has not identified any relevant records not 
obtained and he was examined for VA purposes in connection 
with his claims.  There appears no areas in which further 
development may be fruitful.  As such, the development 
requirements of 38 U.S.C.A. § 5103A and implementing 
regulations are considered met.  

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

I.  Increased rating higher than 10 percent for bilateral 
hearing loss.

A rating decision dated in July 1995 granted the veteran 
service connection and assigned him a noncompensable 
evaluation for right ear hearing loss, and denied him service 
connection for left ear hearing loss.  The veteran appealed 
the RO determination with regard to the left ear hearing loss 
and in April 1999, the Board granted service connection for 
left ear hearing loss.  In August 1999, the RO effectuated 
the Board's grant of service connection for left ear hearing 
loss and assigned a noncompensable evaluation for bilateral 
hearing loss under Diagnostic Code 6100.  The veteran 
appealed this decision to the Board.  In January 2001 the 
Board granted a 10 percent rating for the veteran's bilateral 
hearing loss and in June 2002, the veteran submitted the 
claim out of which this appeal arose.  He contends that he 
has difficulty hearing conversation, especially with 
background noise and on the telephone, and that his symptoms 
have gotten worse over time. 

In connection with his claim, the veteran underwent a VA 
examination in August 2002, and the report of this 
examination has been obtained and reviewed by the RO and the 
Board.  At that time, pure tone thresholds, in decibels, were 
as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
45
50
55
55
55
LEFT
60
55
55
50
55

Average pure tone thresholds were 54 decibels in the right 
ear and 54 decibels in the left ear.  Speech recognition 
ability was 92 percent in the right ear and 96 percent in the 
left ear.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
The table is applied separately for each ear to derive the 
values used in Table VII.  Table VII prescribes the 
disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

By intersecting the column in Table VI for average puretone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear (based on the above 
examination) is I.  The numeric designation for the left ear 
is also I.  Table VII must then be consulted for assignment 
of a percentage evaluation and assignment of a diagnostic 
code. With a numeric designation of I for the right ear and I 
for the left ear, the point of intersection on Table VII 
requires assignment of a noncompensable percent rating under 
diagnostic code 6100.

Although the veteran unquestionably has hearing loss, it is 
simply not of a degree that VA may grant a rating in excess 
of 10 percent.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b).



II.  Increased rating higher than 20 percent for a low back 
disability.

By a September 1973 rating decision, the RO granted service 
connection for a back disability, namely intervertebral disc 
syndrome with mild degenerative changes, and assigned an 
initial 10 percent rating, effective from February 1, 1973.  
By a May 1987 rating decision, the RO increased the rating 
for the veteran's back disability to 20 percent, effective 
from February 24, 1987.  In February 1995, the RO denied the 
veteran's claim for an increased rating beyond the 20 percent 
in effect.  The veteran did not appeal this decision.  In 
June 2002, the veteran filed the current claim for a rating 
in excess of 20 percent for a low back disability, contending 
that his symptoms had worsened.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2003).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2003).

All potentially applicable diagnostic codes must be 
considered when evaluating a disability.  However, care must 
be taken not to evaluate the same manifestations of 
disability under more than one applicable code.  This would 
constitute "pyramiding."  See 38 C.F.R. § 4.14 (2003).  
Where, however, separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may 
be assigned where none of the symptomatology of the 
conditions overlaps.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  When applying the rating schedule, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2003).  

The RO has evaluated the veteran's low back disability under 
the provisions of 38 C.F.R. §§ 4.71a, Diagnostic Codes 5293.  
During the pendency of this appeal, VA issued new regulations 
for evaluating diseases and injuries of the spine.  These 
became effective in September 2002 and September 2003, the 
latter of which were published in the Federal Register on 
August 27, 2003. (68 Fed. Reg. 51454-51458)  Adjudication of 
the claim must involve consideration of both the former and 
revised applicable criteria, with due consideration given to 
the effective date of the change in criteria (see VAOPGCPREC 
03- 00; 65 Fed. Reg. 33422 (2000)).  Since the September 2003 
regulations were not considered in the rating decision and 
statement of the case, a letter was sent to the veteran in 
December 2003 outlining the changes in the rating criteria.  
The veteran's response was received by the Board in January 
2004, stating that he had no further evidence to present.

Prior to September 2002, Diagnostic Code 5293 for 
intervertebral disc syndrome, provided for a 20 percent 
evaluation for moderate impairment with recurring attacks.  A 
40 percent evaluation was assigned for severe intervertebral 
disc syndrome; recurring attacks, with intermittent relief.  
A 60 percent evaluation, the highest under this code, was 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

Also at that time, limitation of motion of the lumbar spine 
was evaluated under Diagnostic Code 5292.  Under this code, a 
20 percent rating was assigned where limitation of motion is 
characterized as moderate.  A 40 percent rating, the highest 
rating under this code, was assigned for severe limitation of 
motion.  

Effective in September 2002, Diagnostic Code 5293 was revised 
such that intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 20 percent evaluation 
will be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to Diagnostic Code 5293 provides that for purposes 
of evaluations under 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) instructs that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be rated using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  

Diagnostic Code 8520 provides the criteria for evaluating 
impairment of the sciatic nerve.  Mild, incomplete paralysis 
is assigned a 10 percent rating.  A 20 percent rating is 
assigned for moderate incomplete paralysis.  Moderately 
severe incomplete paralysis is assigned a 40 percent rating, 
and severe, incomplete paralysis with marked muscular atrophy 
is assigned a 60 percent rating.  Incomplete paralysis 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  
Diagnostic Code 8520 also provides for an 80 percent 
evaluation for complete paralysis of the sciatic nerve.  This 
contemplates a disability picture where the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  

Effective in September 2003, VA again amended its Schedule 
for Rating Disabilities by revising that portion of the 
Musculoskeletal System that addresses disabilities of the 
spine and now provides for a general rating formula for 
disease and injures of the spine.  Specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the rating formula provides 
as follows:  

100 percent rating for unfavorable ankylosis of the 
entire spine; 

50 percent rating for unfavorable ankylosis of the 
entire thoracolumbar spine;

40 percent rating for unfavorable ankylosis of the 
entire cervical spine, forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine;

30 percent rating for forward flexion of the cervical 
spine 15 degrees or less or favorable ankylosis of the 
entire cervical spine;  

20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the 
cervical spine greater than 15 degrees but not greater 
than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical spine 
not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 

10 percent rating is assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees, or forward flexion of the 
cervical spine greater than 30 degrees but not greater 
than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees, or muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or vertebral body fracture 
with loss of 50 percent or more of the height.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  

Further, any associated objective neurologic abnormalities, 
including, but not limited to, bowel, or bladder impairment, 
is to be rated separately under an appropriate diagnostic 
code.  

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating intervertebral disc syndrome that had become 
effective in September 2002.  The exception to this is that 
intervertebral disc syndrome is now evaluated under 
Diagnostic Code 5243, rather than 5293.  

With the foregoing rating criteria in mind, the Board now 
turns to the evidence depicting the veteran's current 
condition.  As it happens, the only relevant record in this 
regard is the report of the examination conducted for VA 
purposes in August 2002.  At that time, the veteran 
complained that he has cramps in his legs and foot, that 
usually happens at night or early in the morning.  It was not 
a daily occurrence, but may occur up to three days in a row 
when it does occur.  The veteran also mentioned he has pain 
that radiates down the left leg, and that he "can hardly get 
up and down for a few days when it flares up."  The 
examining physician added that these symptoms do not require 
bedrest or treatment by a physician.  

Range of motion of the lumbar spine was found to be to 85 
degrees flexion, to 35 degrees extension, to 35 degrees right 
and left lateral flexion, and to 25 degrees right and left 
rotation.  These were the points at which the veteran 
experienced pain.  Range of motion was specifically noted as 
not limited by fatigue, weakness, lack of endurance or 
incoordination.  There was no ankylosis, or muscle spasm, and 
the veteran's posture and gait were characterized as normal.  
Neurologic examination revealed no motor or sensory deficits.  
The diagnoses were intervertebral disc syndrome with moderate 
degenerative changes and left lower extremity radiculopathy.

With the evidence showing only a 5 degree loss in range of 
motion in flexion and rotation, it is clear that the veteran 
has no more than moderate limitation of motion.  Indeed, it 
may more accurately be characterized as slight.  Likewise, 
the evidence does not reflect the presence of severe, 
recurring attacks of intervertebral disc syndrome with, 
intermittent relief.  Any episodes of cramping that the 
veteran described were apparently limited to nights or 
mornings and at most lasted for only a few days in a row.  In 
view of this, the evidence does not reflect that the criteria 
in effect from prior to September 2002 for an increased 40 
percent rating for low back disability are met.  

There also is no evidence of any incapacitating episodes of 
disc syndrome requiring bed rest as prescribed by a physician 
and treatment by a physician, and the evidence does not 
suggest that the veteran experiences impairment that might be 
considered to be more than mild, incomplete paralysis of the 
sciatic nerve.  It was specifically noted that bedrest and 
treatment by a physician was not provided or necessary in 
this case, and no motor or sensory deficits have been shown.  
Accordingly, there is no basis for assigning a disability 
evaluation in excess of 20 percent under the criteria for 
evaluating the veteran's back disability that became 
effective in September 2002. 

Finally, those changes made to the rating schedule effective 
from September 2003, also fail to provide a basis upon which 
to award an increased rating since they are based on 
limitation of motion which contemplates pain, and as noted 
above, the veteran only lacks 5 degrees range of motion in 
two planes.  This clearly fails to satisfy the criteria for a 
rating in excess of that which is currently in effect.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
and therefore, it must be denied.  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1) which provides that 
where the evidence shows an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards, an extra-schedular 
evaluation may be assigned.  In this case, however, the 
record does not reflect any periods of hospitalization and 
the disability ratings themselves are designed to account for 
impairment to industrial capabilities.  Moreover, the veteran 
and his representative have not pointed to any evidence which 
would lead to the conclusion that an extraschedular rating 
may be warranted in this case, and the Board has identified 
no such evidence.  Accordingly, the Board concludes that a 
remand to the RO, for referral of this appeal to the Under 
Secretary for Benefits or the Director of VA Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation is not warranted. 


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.

Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome with moderate degenerative 
changes is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



